
	
		II
		110th CONGRESS
		1st Session
		S. 1959
		IN THE SENATE OF THE UNITED
		  STATES
		
			August 2, 2007
			Ms. Collins (for herself
			 and Mr. Coleman) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To establish the National Commission on the
		  Prevention of Violent Radicalization and Homegrown Terrorism, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Violent Radicalization and Homegrown
			 Terrorism Prevention Act of 2007.
		2.Prevention of violent radicalization and
			 homegrown terrorism
			(a)In generalTitle VIII of the Homeland Security Act of
			 2002 (6 U.S.C. 361 et seq.) is amended by adding at the end the
			 following:
				
					JPrevention of violent radicalization and
				homegrown terrorism
						899A.DefinitionsIn this subtitle:
							(1)CommissionThe term Commission means the
				National Commission on the Prevention of Violent Radicalization and Homegrown
				Terrorism established under section 899C.
							(2)Violent radicalizationThe term violent
				radicalization means the process of adopting or promoting an extremist
				belief system for the purpose of facilitating ideologically based violence to
				advance political, religious, or social change.
							(3)Homegrown terrorismThe term homegrown terrorism
				means the use, planned use, or threatened use, of force or violence by a group
				or individual born, raised, or based and operating primarily within the United
				States or any possession of the United States to intimidate or coerce the
				United States government, the civilian population of the United States, or any
				segment thereof, in furtherance of political or social objectives.
							(4)Ideologically based violenceThe term ideologically based
				violence means the use, planned use, or threatened use of force or
				violence by a group or individual to promote the group or individual’s
				political, religious, or social beliefs.
							899B.FindingsThe Congress finds the following:
							(1)The development and implementation of
				methods and processes that can be used to prevent violent radicalization,
				homegrown terrorism, and ideologically based violence in the United States is
				critical to combating domestic terrorism.
							(2)The promotion of violent radicalization,
				homegrown terrorism, and ideologically based violence exists in the United
				States and poses a threat to homeland security.
							(3)The Internet has aided in facilitating
				violent radicalization, ideologically based violence, and the homegrown
				terrorism process in the United States by providing access to broad and
				constant streams of terrorist-related propaganda to United States
				citizens.
							(4)While the United States must continue its
				vigilant efforts to combat international terrorism, it must also strengthen
				efforts to combat the threat posed by homegrown terrorists based and operating
				within the United States.
							(5)Understanding the motivational factors that
				lead to violent radicalization, homegrown terrorism, and ideologically based
				violence is a vital step toward eradicating these threats in the United
				States.
							(6)The potential rise of self radicalized,
				unaffiliated terrorists domestically cannot be easily prevented through
				traditional Federal intelligence or law enforcement efforts, and requires the
				incorporation of State and local solutions.
							(7)Individuals prone to violent
				radicalization, homegrown terrorism, and ideologically based violence span all
				races, ethnicities, and religious beliefs, and individuals should not be
				targeted based solely on race, ethnicity, or religion.
							(8)Any measure taken to prevent violent
				radicalization, homegrown terrorism, and ideologically based violence and
				homegrown terrorism in the United States should not violate the constitutional
				rights, civil rights, or civil liberties of United States citizens and lawful
				permanent residents.
							(9)Certain governments, including the
				Government of the United Kingdom, the Government of Canada, and the Government
				of Australia have significant experience with homegrown terrorism and the
				United States can benefit from lessons learned by those nations.
							899C.National Commission on the Prevention of
				Violent Radicalization and Ideologically Based Violence
							(a)EstablishmentThere is established within the legislative
				branch of the Government the National Commission on the Prevention of Violent
				Radicalization and Homegrown Terrorism.
							(b)PurposeThe purposes of the Commission are the
				following:
								(1)Examine and report upon the facts and
				causes of violent radicalization, homegrown terrorism, and ideologically based
				violence in the United States, including United States connections to
				non-United States persons and networks, violent radicalization, homegrown
				terrorism, and ideologically based violence in prison, individual or
				lone wolf violent radicalization, homegrown terrorism, and
				ideologically based violence, and other faces of the phenomena of violent
				radicalization, homegrown terrorism, and ideologically based violence that the
				Commission considers important.
								(2)The Commission shall, in cooperation with
				the Department, the Department of State, and other Federal departments and
				agencies, as appropriate, conduct a survey of methodologies implemented by
				foreign nations to prevent violent radicalization and homegrown terrorism in
				their respective nations.
								(3)Build upon and bring together the work of
				other entities and avoid unnecessary duplication, by reviewing the findings,
				conclusions, and recommendations of—
									(A)the Center of Excellence established or
				designated under section 899D, and other academic work, as appropriate;
									(B)Federal, State, local, or tribal government
				studies of, reviews of, and experiences with violent radicalization, homegrown
				terrorism, and ideologically based violence; and
									(C)foreign government studies of, reviews of,
				and experiences with violent radicalization, homegrown terrorism, and
				ideologically based violence.
									(c)Composition of CommissionThe Commission shall be composed of 12
				members appointed for the life of the Commission, of whom—
								(1)2 members shall be appointed by the
				President from among officers or employees of the executive branch and private
				citizens of the United States;
								(2)2 members shall be appointed by the
				majority leader of the Senate;
								(3)1 member shall be appointed by the minority
				leader of the Senate;
								(4)2 members shall be appointed by the Speaker
				of the House of Representatives;
								(5)1 member shall be appointed by the minority
				leader of the House of Representatives;
								(6)1 member shall be appointed by the Chairman
				of the Committee on Homeland Security of the House of Representatives;
								(7)1 member shall be appointed by the ranking
				minority member of the Committee on Homeland Security of the House of
				Representatives;
								(8)1 member shall be appointed by the Chairman
				of the Committee on Homeland Security and Governmental Affairs of the Senate;
				and
								(9)1 member shall be appointed by the ranking
				minority member of the Committee on Homeland Security and Governmental Affairs
				of the Senate.
								(d)Chair and Vice ChairThe Commission shall elect a Chair and a
				Vice Chair from among its members.
							(e)Qualifications
								(1)In generalIndividuals shall be selected for
				appointment to the Commission solely on the basis of their professional
				qualifications, achievements, public stature, experience, and expertise in
				relevant fields, including behavioral science, constitutional law, corrections,
				counterterrorism, cultural anthropology, education, information technology,
				intelligence, juvenile justice, local law enforcement, organized crime, Islam
				and other world religions, sociology, or terrorism.
								(2)LimitationNot more than 6 members of the Commission
				shall be from the same political party.
								(f)Deadline for AppointmentAll members of the Commission shall be
				appointed not later than 60 days after the date of enactment of this
				subtitle.
							(g)Quorum and meetingsThe Commission shall meet and begin the
				operations of the Commission not later than 30 days after the date on which all
				members have been appointed or, if such meeting cannot be mutually agreed upon,
				on a date designated by the Speaker of the House of Representatives. Each
				subsequent meeting shall occur upon the call of the Chair or a majority of its
				members. A majority of the members of the Commission shall constitute a quorum,
				but a lesser number may hold meetings.
							(h)Powers of Commission
								(1)In general
									(A)Hearings and evidenceThe Commission or, on the authority of the
				Commission, any subcommittee or member thereof, may, for the purpose of
				carrying out this section, hold hearings and sit and act at such times and
				places, take such testimony, receive such evidence, and administer such oaths
				as the Commission considers advisable to carry out its duties.
									(B)ContractingThe Commission may, to such extent and in
				such amounts as are provided in appropriation Acts, enter into contracts to
				enable the Commission to discharge its duties under this section.
									(2)Information from Federal agencies
									(A)In generalThe Commission may secure directly from any
				executive department, bureau, agency, board, commission, office, independent
				establishment, or instrumentality of the Government, information (including
				classified information), suggestions, estimates, and statistics for the
				purposes of this section. The head of each such department, bureau, agency,
				board, commission, office, independent establishment, or instrumentality shall,
				to the extent authorized by law, furnish such information, suggestions,
				estimates, and statistics directly to the Commission, upon request made by the
				Chair of the Commission, by the chair of any subcommittee created by a majority
				of the Commission, or by any member designated by a majority of the
				Commission.
									(B)Receipt, handling, storage, and
				disseminationInformation
				shall only be received, handled, stored, and disseminated by members of the
				Commission and its staff consistent with all applicable statutes, regulations,
				and Executive orders.
									(i)Assistance from Federal agencies
								(1)General Services
				AdministrationThe
				Administrator of General Services shall provide to the Commission on a
				reimbursable basis administrative support and other services for the
				performance of the Commission’s functions.
								(2)Other departments and
				agenciesIn addition to the
				assistance required under paragraph (1), a Federal department or agency may
				provide to the Commission such services, funds, facilities, and staff as they
				may determine advisable and as may be authorized by law.
								(j)Postal servicesThe Commission may use the United States
				mails in the same manner and under the same conditions as departments and
				agencies of the United States.
							(k)Nonapplicability of Federal Advisory
				Committee ActThe Federal
				Advisory Committee Act (5 U.S.C. App.) shall not apply to the
				Commission.
							(l)Public meetings
								(1)In generalThe Commission shall hold public hearings
				and meetings to the extent appropriate.
								(2)Protection of informationAny public hearings of the Commission shall
				be conducted in a manner consistent with the protection of information provided
				to or developed for or by the Commission as required by any applicable statute,
				regulation, or Executive order.
								(m)Staff of Commission
								(1)Appointment and compensationThe Chair of the Commission, in
				consultation with the Vice Chair and in accordance with rules adopted by the
				Commission, may appoint and fix the compensation of a staff director and such
				other personnel as may be necessary to enable the Commission to carry out its
				functions, without regard to the provisions of title 5, United States Code,
				governing appointments in the competitive service, and without regard to the
				provisions of chapter 51 and subchapter III of chapter 53 of such title
				relating to classification and General Schedule pay rates, except that no rate
				of pay fixed under this subsection may exceed the maximum rate of pay for GS–15
				under the General Schedule.
								(2)Staff expertiseIndividuals shall be selected for
				appointment as staff of the Commission on the basis of their expertise in one
				or more of the fields described in subsection (e)(1).
								(3)Personnel as Federal employees
									(A)In generalThe executive director and any employee of
				the Commission shall be employees under section 2105 of title 5, United States
				Code, for purposes of chapters 63, 81, 83, 84, 85, 87, 89, and 90 of that
				title.
									(B)Members of commissionSubparagraph (A) shall not be construed to
				apply to members of the Commission.
									(4)DetaileesAny Federal employee may be detailed to the
				Commission without reimbursement from the Commission, and during such detail
				shall retain the rights, status, and privileges of the regular employment of
				such employee without interruption.
								(5)Consultant servicesThe Commission may procure the services of
				experts and consultants in accordance with section 3109 of title 5, United
				States Code, at rates not to exceed the daily rate paid a person occupying a
				position at level IV of the Executive Schedule under section 5315 of title 5,
				United States Code.
								(6)Emphasis on security
				clearancesThe Commission
				shall make it a priority to hire as employees and retain as contractors and
				detailees individuals otherwise authorized by this section who have active
				security clearances.
								(n)Commission personnel matters
								(1)Compensation of membersEach member of the Commission who is not an
				employee of the Government shall be compensated at a rate not to exceed the
				daily equivalent of the annual rate of basic pay in effect for a position at
				level IV of the Executive Schedule under section 5315 of title 5, United States
				Code, for each day during which that member is engaged in the actual
				performance of the duties of the Commission.
								(2)Travel expensesWhile away from their homes or regular
				places of business in the performance of services for the Commission, members
				of the Commission shall be allowed travel expenses, including per diem in lieu
				of subsistence, at rates authorized for employees of agencies under subchapter
				I of chapter 57 of title 5, United States Code, while away from their homes or
				regular places of business in the performance of services for the
				Commission.
								(3)Treatment of service for purposes of
				retirement benefitsA member
				of the Commission who is an annuitant otherwise covered by section 8344 or 8468
				of title 5, United States Code, by reason of membership on the Commission shall
				not be subject to the provisions of such section with respect to membership on
				the Commission.
								(4)VacanciesA vacancy on the Commission shall not
				affect its powers and shall be filled in the manner in which the original
				appointment was made. The appointment of the replacement member shall be made
				not later than 60 days after the date on which the vacancy occurs.
								(o)Security clearancesThe heads of appropriate departments and
				agencies of the executive branch shall cooperate with the Commission to
				expeditiously provide Commission members and staff with appropriate security
				clearances, to the extent possible under applicable procedures and
				requirements.
							(p)Reports
								(1)Final report
									(A)In generalNot later than 18 months after the date on
				which the Commission first meets, the Commission shall submit to the President
				and Congress a final report including—
										(i)its findings and conclusions;
										(ii)legislative recommendations for—
											(I)immediate and long-term countermeasures to
				violent radicalization, homegrown terrorism, and ideologically based violence;
				and
											(II)measures that can be taken to prevent
				violent radicalization, homegrown terrorism, and ideologically based violence
				from developing and spreading within the United States; and
											(iii)any final recommendations for any
				additional grant programs to support these purposes.
										(B)AnnexThe report submitted under subparagraph (A)
				may include a classified annex.
									(2)Interim reportsThe Commission shall submit to the
				President and Congress—
									(A)by not later than 6 months after the date
				on which the Commission first meets, a first interim report on—
										(i)its findings and conclusions and
				legislative recommendations for the purposes described in paragraph (1)(A);
				and
										(ii)its recommendations on the feasibility of a
				grant program established and administered by the Secretary for the purpose of
				preventing, disrupting, and mitigating the effects of violent radicalization,
				homegrown terrorism, and ideologically based violence and, if such a program is
				feasible, recommendations on how grant funds should be used and administered;
				and
										(B)by not later than 6 months after the date
				on which the Commission submits the interim report under subparagraph (A), a
				second interim report on the matters described in that subparagraph.
									(3)Individual or dissenting
				viewsEach member of the
				Commission may include in each report under this subsection the individual
				additional or dissenting views of the member.
								(4)Public availabilityThe Commission shall release a public
				version of each report required under this subsection.
								(q)Availability of fundingAmounts made available to the Commission to
				carry out this section shall remain available until the earlier of the
				expenditure of the amounts or the termination of the Commission.
							(r)Termination of CommissionThe Commission shall terminate 30 days
				after the date on which the Commission submits its final report under
				subsection (p).
							899D.Center of Excellence for the Study of
				Violent Radicalization and Homegrown Terrorism in the United States
							(a)Establishment
								(1)In generalThe Secretary shall establish or designate
				a university-based Center of Excellence for the Study of Violent Radicalization
				and Homegrown Terrorism in the United States (in this section referred to as
				the Center) using merit-review processes and procedures and
				other limitations established for designating university-based centers for
				homeland security under section 308(b)(2)(B). The Center shall assist homeland
				security officials of Federal, State, local, and tribal governments through
				training, education, and research in preventing violent radicalization and
				homegrown terrorism in the United States.
								(2)Use of existing CentersIn carrying out this section, the Secretary
				may create a new Center designed exclusively for the purpose described in
				subsection (b) or identify and expand a university-based center for homeland
				security of the Department in existence on the date of enactment of this
				subtitle by designating a working group within that center to achieve the
				purpose described in subsection (b).
								(b)PurposeIt shall be the purpose of the Center to
				study the social, criminal, political, psychological, and economic roots of
				violent radicalization and homegrown terrorism in the United States and methods
				that can be used by homeland security officials of Federal, State, local, and
				tribal governments to mitigate violent radicalization and homegrown
				terrorism.
							(c)ActivitiesIn carrying out this section, the Center
				shall—
								(1)contribute to the establishment of
				training, written materials, information, analytical assistance and
				professional resources to aid in combating violent radicalization and homegrown
				terrorism;
								(2)use theories, methods and data from the
				social and behavioral sciences to better understand the origins, dynamics, and
				social and psychological aspects of violent radicalization and homegrown
				terrorism;
								(3)conduct research on the motivational
				factors that lead to violent radicalization and homegrown terrorism; and
								(4)coordinate with other academic institutions
				studying the effects of violent radicalization and homegrown terrorism, where
				appropriate.
								899E.Protecting civil rights and civil liberties
				while preventing ideologically based violence and homegrown terrorism
							(a)In generalIn carrying out this subtitle, the
				Secretary shall ensure that the efforts of the Department to prevent
				ideologically based violence and homegrown terrorism as described in this
				subtitle do not violate the constitutional rights, civil rights, and civil
				liberties of United States citizens and lawful permanent residents.
							(b)Commitment to racial
				neutralityThe Secretary
				shall ensure that the activities and operations of the entities created by this
				subtitle are in compliance with the commitment of the Department to racial
				neutrality.
							(c)Auditing mechanismThe Civil Rights and Civil Liberties
				Officer of the Department shall develop and implement an auditing mechanism to
				ensure that compliance with this subtitle does not result in a disproportionate
				impact, without a rational basis, on any particular race, ethnicity, or
				religion and include the results of its audit in its annual report to Congress
				required under section
				705.
							.
			(b)Clerical amendmentThe table of contents in section 1(b) of
			 such Act is amended by inserting after the item relating to section 899 the
			 following:
				
					
						Subtitle
				J—Prevention of violent radicalization and homegrown terrorism
						Sec. 899A. Definitions.
						Sec. 899B. Findings.
						Sec. 899C. National
				Commission on the Prevention of Violent Radicalization and Ideologically Based
				Violence.
						Sec. 899D. Center of
				Excellence for the Study of Violent Radicalization and Homegrown Terrorism in
				the United States.
						Sec. 899E. Protecting
				civil rights and civil liberties while preventing ideologically based violence
				and homegrown
				terrorism.
					
					.
			
